Citation Nr: 1431013	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include chondromalacia and post-operative residuals of torn menisci with capsular laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in Providence, Rhode Island, which declined to reopen the above service connection claim. 

The Veteran testified before the undersigned at a July 2013 video conference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDING OF FACT

In a July 2013 Board hearing, prior to promulgation of a decision in the appeal to reopen a service connection claim for a left knee disability, the Veteran withdrew the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been received sufficient to reopen a service connection claim for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determinations being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At his July 2013 Board hearing, the Veteran communicated that he was withdrawing his appeal to reopen his service connection claim for a left knee disability.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to this claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal to reopen the service connection claim for a left knee disability is dismissed.

The Board notes that, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned clearly explained to the Veteran the implications of withdrawing his appeal to reopen his service connection claim and suggested alternate avenues to aid the Veteran in obtaining the benefits he seeks for his left knee disability, such as filing a motion for clear and unmistakable error in a prior Board decision.  The Veteran's representative confirmed that he would assist the Veteran in filing such a motion if he so wished.  


ORDER

The appeal to reopen the service connection claim for a left knee disability is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


